  Dated: December 4, 2018

  The following is ORDERED:




_____________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA


  IN RE:
  JASON KENT TWYFORD                                  Case No. 18-80505-TRC
                                                      Chapter 7

                                Debtor.

  AMERICAN NATION BANK

                                Plaintiff,

  vs.                                                 Adv. No. 18-8015-TRC

  JASON KENT TWYFORD,

                                Defendant.


            ORDER DENYING MOTION FOR MORE DEFINITE STATEMENT

         Before the Court is Defendant Jason Kent Twyford’s Motion for More Definite Statement

  (Docket Entry 14) as to Plaintiff’s claims based on 11 U.S.C. § 727(a)(5). This Court held a

  hearing on Defendant’s Motion and Plaintiff’s objections on November 14, 2018 and took the

  matter under advisement. After review, this Court finds that the motion should be denied.



    Case 18-08015      Doc 26     Filed 12/04/18 Entered 12/04/18 15:31:50           Desc Main
                                    Document     Page 1 of 2
       As Twyford acknowledges in his supporting Memorandum, Rule 12(e) motions are

highly disfavored since the overall scheme of federal pleading rules allows for relatively skeletal

pleadings. Generally, eliciting factual details should come through the discovery process. 2

Moore’s Federal Practice - Civil § 12.36[1] (2018). The test for determining whether such relief

should be granted is whether the pleading is unintelligible, not whether it lacks detail. 10 Collier

on Bankruptcy P 7012.09 (16th ed. 2018). Only if the pleading is so uninformative that a

defendant cannot intelligently respond should a court grant a motion under Rule 12(e). Courts

should be reluctant to grant such motions as a substitute for discovery or to obtain plaintiff’s

evidence. See Potts v. Howard Univ., 269 F.R.D. 40, 42-43 (D.D.C. 2010).

       Bank’s Complaint sets forth the transactions between the parties, the causes of action and

relief requested. It describes the promissory notes and security agreements and lists the specific

items of collateral pledged by Twyford. It is not unintelligible. Twyford’s motions to dismiss

and for more definite statement demonstrate that he understands the nature of Bank’s claims

against him. He wants to know why the explanations he offered are not acceptable to Bank, and

why it filed this adversary case after he offered what he believes to be credible evidence. His

requests here are akin to a discovery request which is an improper use of a 12(e) motion. The

Bank filed this case after his 2004 exam, and its Complaint includes a short, plain statement of its

claims, including the dates and details of the relevant transactions. Twyford has sufficient notice

and should have the information to intelligently respond to the Complaint.

       IT IS THEREFORE ORDERED that Defendant’s Motion for More Definite Statement

(Docket Entry 14) is denied.

                                                ###




  Case 18-08015       Doc 26     Filed 12/04/18 Entered 12/04/18 15:31:50             Desc Main
                                   Document     Page 2 of 2
